Title: To George Washington from John Parke Custis, October 1777
From: Custis, John Parke
To: Washington, George

 

Hond Sir
[October 1777]

I have intended for several Letters past, but as often forgot It, to ask whether It would be agreabl⟨e⟩ to you, to admit Colo. Baylor a Partner in the Sha⟨re⟩ We have of the Privateer. He was very desirous to become an Adventurer, and I promised to acquaint you of It, but forgot It untill Now. The Share I own is divided into four Parts. Mr Lund Washington has one Fourth, the remaining three Fourths are divided between you & Myself. If you have no objections, I am willing to oblidge Colo. Baylor with a Fourth Part of the Share. I would not be understood by This, that I think I have a bad Bargain. on the contrary I think we have every reason to expect great Success. I propose It altogether to oblidge Colo. Baylor, as he was very disirous of being concernd in the Ship. if It is agreable to you, you will please to acquaint Colo. Baylor, that We shall look upon Him as a Partner, and that I should be glad to know on Whom I shall draw for his Proportion of the Expence: you will I hope Sir excuse this Liberty, and believe me Hond your ever Affecte

J. P. Custis

